Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-9, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2022.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17, page 2, line 2 recites “the legacy update package;” which should be changed to --the legacy update package; and--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a gateway" in line 1 and “a gateway” in line 2.  There is incorrect antecedent basis for the second recitation of “a gateway” in the claim as it’s unclear to which “gateway” the second recitation is referring to. For purposes of examination, the examiner will interpret both gateways as referring to the same gateway, however appropriate correction is required to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Laval” (US 2014/0195844) in view of “Lear” (US 7757276).

Regarding Claim 1:
Laval teaches:
A method for updating a gateway (Fig. 10, elements 18 and 78) in a substation (Fig. 10, element 74), comprising: 
receiving, at a gateway (Fig. 10, elements 18 and 78) from a server (Fig. 10, element 82; Fig. 19 further details server element 82 as being the initial element that is communicated with for the gateway 18), an update package (¶0008, “The mobile device transmits received configuration input to the gateway server and the gateway server updates configuration of the sensor”) … the update package including at least one of: 
a configuration associated with at least one monitoring device connected to the gateway (¶0008, “The mobile device transmits received configuration input to the gateway server and the gateway server updates configuration of the sensor”); and 
an application configurable to collect data from the at least one monitoring device; 
Laval does not disclose:
receiving, at a gateway …, an update package assigned with a first identifier, …
	…
in response to receiving the update package, determining whether the first identifier matches a second identifier of the gateway; and 
in response to determining that the first identifier matches the second identifier of the gateway, updating the gateway with the received update package.
Lear teaches:
receiving, at a gateway (Col. 4, lines 37-38, “Network element 102 comprises any element of network infrastructure such as a router or switch”)…, an update package assigned with a first identifier (Fig. 2, step 204; Col. 7, lines 63-67, “In step 204, configuration information comprising a hostname, one or more configuration directives, and one or more digital signatures is received. For example, user terminal 106 provides signed configuration 112 … to network element 102”), …
	…
in response to receiving the update package, determining whether the first identifier matches a second identifier of the gateway (Fig. 2, step 206; Col. 8, lines 47-57, “In step 206, an attempt is made to verify the digital signatures that are received in step 204 … Verification may comprise applying a one-way hash function to the configuration directives that are provided as part of the signed configuration 112 … and determining whether the resulting hash output matches the signature that is provided as part of the signed configuration 112”); and 
in response to determining that the first identifier matches the second identifier of the gateway, updating the gateway with the received update package (Fig. 2, steps 208 & 212; Col. 8, lines 58-61, “In step 208, a test is performed to determine if verification is successful. If so … control passes to step 212 in which the one or more configuration directives are applied to the network element”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Laval’s system to update a configuration of a power system by enhancing Laval’s update information to contain at least an verifiable identifier, as taught by Lear, in order to provide verification services to the system prior to configuring the power system using the update information.
	The motivation is to protect the infrastructure of a power system by preventing unauthorized configuration information from being utilized in an update procedure via a verification service.

Regarding Claim 2:
The method of claim 1, wherein Laval in view of Lear further teaches receiving the update package comprises: 
receiving the update package via a secured channel between the gateway and the server (Laval, Fig. 10 denotes multiple secured channels being utilized in order to communicate configuration information throughout the components).

Regarding Claim 3:
The method of claim 1, Laval in view of Lear further comprising: 
in response to receiving the update package, checking integrity of the update package to determine whether the update package has been tampered (Lear, Fig. 2 details an integrity check on the configuration package).
The motivation to reject claim 3 by combining Lear to Laval is the same motivation applied in the rejection of claim 1 above.

Regarding Claim 4:
The method of claim 1, Laval in view of Lear further comprising: 
in response to receiving an update request from a client, sending to the server the received update request and configuration data obtained by the gateway (Laval, ¶0008, “The mobile device transmits received configuration input to the gateway server and the gateway server updates configuration of the sensor”; i.e., send an update request containing configuration data to a server).

Regarding Claim 10:
Laval teaches:
A substation (Fig. 10, element 74) comprising: 
at least one switchgear (Fig. 10, element 76 is attached to grid elements, such as switchgear - see ¶0086 and ¶0128); 
at least one monitoring device (Fig. 10, element 76) configured to monitor a status of the at least one switchgear (¶0086, “… fault current indicators (FCIs) 76 and other sensors installed on or near conductors of a grid to detect a fault event occurring in a section of the grid”; ¶0128, “Examples of assets that are monitored using the asset health computer application 100 include but are not limited to transformers, sensors, and switchgear”; i.e., monitor grid assets, such as switchgear, via the use of fault current indicators); 
a gateway (Fig. 10, elements 78 and 18, which are shown in Fig. 12 as being combinable) connected to the at least one monitoring device (¶0089, “Remote terminal units (RTU) and/or relays receive data from and/or poll the monitored FCIs 76 and communicating the polling data to gateway and web servers 18…”) and configured to: 
receive, from a server (Fig. 10, element 82), an update package (¶0008, “The mobile device transmits received configuration input to the gateway server and the gateway server updates configuration of the sensor”) assigned with a first identifier, the update package including at least one of: 
a configuration associated with the at least one monitoring device (¶0008, “The mobile device transmits received configuration input to the gateway server and the gateway server updates configuration of the sensor”); and 
an application configurable to collect data from the at least one monitoring device; 
…
Laval does not disclose:
receive… an update package assigned with a first identifier, …
…
in response to receiving the update package, determine whether the first identifier matches a second identifier of the gateway; and 
in response to determining that the first identifier matches the second identifier of the gateway, update the gateway with the received update package.
Lear teaches:
receive… an update package assigned with a first identifier (Fig. 2, step 204; Col. 7, lines 63-67, “In step 204, configuration information comprising a hostname, one or more configuration directives, and one or more digital signatures is received. For example, user terminal 106 provides signed configuration 112 … to network element 102”), …
…
in response to receiving the update package, determine whether the first identifier matches a second identifier of the gateway (Fig. 2, step 206; Col. 8, lines 47-57, “In step 206, an attempt is made to verify the digital signatures that are received in step 204 … Verification may comprise applying a one-way hash function to the configuration directives that are provided as part of the signed configuration 112 … and determining whether the resulting hash output matches the signature that is provided as part of the signed configuration 112”); and 
in response to determining that the first identifier matches the second identifier of the gateway, update the gateway with the received update package (Fig. 2, steps 208 & 212; Col. 8, lines 58-61, “In step 208, a test is performed to determine if verification is successful. If so … control passes to step 212 in which the one or more configuration directives are applied to the network element”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Laval’s system to update a configuration of a power system by enhancing Laval’s update information to contain at least an verifiable identifier, as taught by Lear, in order to provide verification services to the system prior to configuring the power system using the update information.
	The motivation is to protect the infrastructure of a power system by preventing unauthorized configuration information from being utilized in an update procedure via a verification service.

Regarding Claim 11:
The substation of claim 10, wherein Laval in view of Lear further teaches the gateway is communicatively coupled to the server via a secured channel (Laval, Fig. 10 denotes multiple secured channels being utilized in order to communicate configuration information throughout the components).

Regarding Claim 12:
The substation of claim 10, wherein Laval in view of Lear further teaches the gateway is configured to: 
in response to receiving the update package, check integrity of the update package to determine whether the update package has been tampered (Lear, Fig. 2 details an integrity check on the configuration package).
The motivation to reject claim 12 by combining Lear to Laval is the same motivation applied in the rejection of claim 10 above.

Regarding Claim 13:
Laval teaches:
A system for updating a gateway (Fig. 10, elements 78 and 18, which are shown in Fig. 12 as being combinable) in a substation (Fig. 10, element 74), comprising: 
the gateway configured to: 
receive an update package (¶0008, “The mobile device transmits received configuration input to the gateway server and the gateway server updates configuration of the sensor”) …, the update package including at least one of: 
a configuration associated with at least one monitoring device (Fig. 10, element 76) connected to the gateway (¶0008, “The mobile device transmits received configuration input to the gateway server and the gateway server updates configuration of the sensor”); and 
an application configurable to collect data from the at least one monitoring device; 
…
a server (Fig. 10, element 82) communicatively coupled to the gateway (Fig. 19, element 82 is coupled to element 18) configured to: 
obtain the update package (¶0008, “The mobile device transmits received configuration input to the gateway server and the gateway server updates configuration of the sensor”)… ; and 
send the obtained update package to the gateway for updating the gateway (¶0008, “The mobile device transmits received configuration input to the gateway server and the gateway server updates configuration of the sensor”).
Laval does not disclose:
receive… an update package assigned with a first identifier, …
…
in response to receiving the update package, determine whether the first identifier matches a second identifier of the gateway; and 
in response to determining that the first identifier matches the second identifier of the gateway, update the gateway with the received update package.
Lear teaches:
receive an update package assigned with a first identifier (Fig. 2, step 204; Col. 7, lines 63-67, “In step 204, configuration information comprising a hostname, one or more configuration directives, and one or more digital signatures is received. For example, user terminal 106 provides signed configuration 112 … to network element 102”), …
…
in response to receiving the update package, determine whether the first identifier matches a second identifier of the gateway  (Fig. 2, step 206; Col. 8, lines 47-57, “In step 206, an attempt is made to verify the digital signatures that are received in step 204 … Verification may comprise applying a one-way hash function to the configuration directives that are provided as part of the signed configuration 112 … and determining whether the resulting hash output matches the signature that is provided as part of the signed configuration 112”); and 
in response to determining that the first identifier matches the second identifier of the gateway, updating the gateway with the received update package (Fig. 2, steps 208 & 212; Col. 8, lines 58-61, “In step 208, a test is performed to determine if verification is successful. If so … control passes to step 212 in which the one or more configuration directives are applied to the network element”); and 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Laval’s system to update a configuration of a power system by enhancing Laval’s update information to contain at least an verifiable identifier, as taught by Lear, in order to provide verification services to the system prior to configuring the power system using the update information.
	The motivation is to protect the infrastructure of a power system by preventing unauthorized configuration information from being utilized in an update procedure via a verification service.

Regarding Claim 14:
The system of claim 13, wherein Laval in view of Lear further teaches the gateway is communicatively coupled to the server via a secured channel (Laval, Fig. 10 denotes multiple secured channels being utilized in order to communicate configuration information throughout the components).

Regarding Claim 15:
The system of claim 13, wherein Laval in view of Lear further teaches the gateway is further configured to: 
in response to receiving the update package, check integrity of the update package to determine whether the update package has been tampered (Lear, Fig. 2 details an integrity check on the configuration package).
The motivation to reject claim 15 by combining Lear to Laval is the same motivation applied in the rejection of claim 13 above.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Laval” (US 2014/0195844) in view of “Lear” (US 7757276) in further view of “Al Faruque” (WO 2012177597).

Regarding Claim 16:
Laval in view of Lear teaches:
The system of claim 13, …
Laval in view of Lear does not disclose:
… wherein the server is further configured to: 
maintain a legacy update package assigned with the first identifier at the server while obtaining the update package, such that the gateway can be recovered by the legacy update package.
Al Faruque teaches:
… wherein the server is further configured to: 
maintain a legacy update package assigned with the first identifier at the server while obtaining the update package, such that the gateway can be recovered by the legacy update package (¶0071, “As to a rollback 940 in case of failure of the device update, the switch 914 uploads the backup image files to the device 916, which restores its firmware using the image files”; i.e., maintain a backup (legacy) firmware image within storage of a switch (server) so that a network device (the gateway) may be recovered via the backup firmware image if an update of firmware fails).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Laval in view of Lear’s system to update a configuration of a power system by enhancing Laval in view of Lear’s server to maintain a backup file of configuration data for a gateway device, as taught by Al Faruque, in order to allow the gateway device to recover from a failed update procedure.
The motivation is to reduce the likelihood a network device, such as a gateway, malfunctions during a failed update of configuration data by performing a rollback on configuration data that was stored off-site.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Laval” (US 2014/0195844) in view of “Lear” (US 7757276) in view of “Al Faruque” (WO 2012177597) in view of “Kawazu” (US 2017/0010881) in further view of “Yang” (US 2017/0205791).

Regarding Claim 17:
Laval in view of Lear in further view of Al Faruque teaches:
The system of claim 16, …
Laval in view of Lear in further view of Al Faruque does not disclose:
wherein the server is further configured to: 
compare the update package with the legacy update package to determine a difference between the update package and the legacy update package;
debug the update package based on the difference.
Kawazu teaches:
compare the update package with the legacy update package to determine a difference between the update package and the legacy update package (¶0049, “If the delivered firmware version number 701 is equal to or smaller than the version number of the current firmware managed by the counter unit 204, an update failure is determined to end the processing (step S310)”); 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Laval in view of Lear in further view of Al Faruque’s system to update a configuration of a power system by enhancing Laval in view of Lear in further view of Al Faruque’s server to utilize version numbers in determining whether to install a configuration update, as taught by Kawazu, in order prevent misconfigurations of network devices.
	The motivation is to validate that a version of configuration parameters to be updated within a network device is later than a current version in order to eliminate any probability of installing an outdated version which may lead to greater exposure to malicious exploits via cybersecurity flaws.
Laval in view of Lear in view of Al Faruque in further view of Kawazu does not disclose:
debug the update package based on the difference.
Yang teaches:
debug the update package based on the difference (¶0105, “Meanwhile, the debugging information… may be acquired by performing debugging of the firmware when a failure occurs”; i.e., debug firmware upon a failure occurring, said failure occurring being disclosed within paragraph 49 of Kawazu by virtue of the “update failure”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Laval in view of Lear in view of Al Faruque in further view of Kawazu’s system to update a configuration of a power system by enhancing Laval in view of Lear in view of Al Faruque in further view of Kawazu’s method of determining a version of configuration update to include debugging the configuration update if the update fails based upon the difference in version, as taught by Yang, in order to provide useful information to an administrator.
	The motivation is to glean details about a failed update of network device by debugging the update which would allow an administrator of the system to determine the source of the failure along with providing potential solutions.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491